APPENDIX No 6

PROPOSAL FOR PROMOTION
OF LOCAL BUSINESS
DEVELOPMENT

6.1 PROMOTION OF LOCAL BUSINESS DEVELOPMENT

During the tenure of the mining operations within the mining area, Arab Contractors Limited
will promote the local business by purchasing readily available consumables from local suppliers
within the nearby villages and the district business centres in Kafue District of Lusaka Province.
Though a few members of the local community will be employed during construction and
operation stages, a spiral positive impact is expected towards development of local business and

entrepreneurs, a demand for supplies will stimulate local business growth within the area.
The following supplies among others things will be required from the local market:

Food stuff and beverages

Vv

>» Groceries and toiletries

> Fuel and Oils

> Protective Clothing

> Stationery

> Lodging Services

>» Motor spares

>» Plant and Equipment spare parts

» Transport services
